DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 February 2022 was filed after the mailing date of the Notice of Allowance on 3 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 9 and claims 10-20 which depend therefrom, and as previously noted in the Notice of Allowance dated 3 December 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a prepared wafer has a retardation distribution measured with a light having a wavelength of 520 nm, where an average value of the retardation is 38 nm or less or a maximum value of the retardation is 60 nm or less. One such as Chen et al (USPN 9,340,898) disclose a method of manufacturing a wafer comprising: disposing a raw material and a silicon carbide seed crystal to face each other in an inner space of a reactor [see col. 4, line 40-46]; adjusting a temperature, a pressure, and an atmosphere of the inner space to sublime the raw material, thereby preparing a silicon carbide ingot 1 surrounding an external surface of the reactor and a heater 3 for adjusting a temperature of the reactor or the temperature of the inner space [see Fig. 2; see also col. 5, lines 48-50 and 55-63]. Chen et al do not specify the steps of cutting the retrieved silicon carbide ingot, thereby preparing a wafer, nor flattening a thickness of the prepared wafer and polishing a surface of the wafer, nor specifically wherein a density of the insulating material is 0.14 g/cc to 0.28 g/cc and a coefficient of thermal expansion of the insulating material is 2.65 x 10-6 /ºC to 3.05 x 10-6 /ºC. Regarding the specifications of the insulating materials, Chen et al do disclose wherein the insulating material is formed of graphite felt, which one of ordinary skill in the art would recognize satisfies the claimed specifications. Furthermore, one such as Park et al (US Patent Application Publication 2021/0272793) disclose a similar method of preparing a silicon carbide ingot, wherein a silicon carbide ingot is cut, thereby preparing a wafer; and flattening a thickness of the prepared wafer and polishing a surface of the wafer [see paragraph 0089]. It would have been obvious to one of ordinary skill in the art at the time of invention to manufacture a wafer by the method of Chen et al, as modified by Park et al, in order to form a crystal having superior quality and production yield [see Chen et al, the Abstract], which is machined further into usable wafers, as by the method of Park et al. However, while the wafer produced by Chen et al in view of Park et al may satisfy the claimed retardation value when measured with a light having a wavelength of 520 nm, the Examiner cannot prove as such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899